417 F.2d 625
UNITED STATES of America, Appellee,v.John H. HALEY, Appellant.
No. 13300.
United States Court of Appeals Fourth Circuit.
Decided Nov. 7, 1969.

Roland D. Hartshorn, Springfield, Va., for appellant.
Brian P. Gettings, U.S. Atty., and Alfred D. Swersky, Asst. U.S. Atty., for appellee.
Before BRYAN and BUTZNER, Circuit Judges, and WIDENER, District Judge.
PER CURIAM:


1
John H. Haley appeals his conviction for attempted escape, 18 U.S.C. 751(a), and assault on a correctional officer, D.C.Code Ann. 22-505 (1967).  The evidence disclosed that while Haley was imprisoned at the District of Columbia Workhouse at Occoquan, Virginia, he choked and threatened a guard, jumped out of a window of his cellblock, and was apprehended while putting on some overalls at a nearby house on the grounds of the institution.


2
Haley contends that he is not guilty because he had been improperly convicted of attempted burglary in the Court of General Sessions of the District of Columbia, and that in any event he should have been confined at the District of Columbia Youth Corrections Center instead of the Workhouse.  Haley's arguments are without merit.  A prisoner's complaints concerning the legality of his conviction or of his imprisonment should be addressed to the proper administrative body or to the courts.  Self help in the form of escape or assault on a prison guard is indefensible.  Aderhold v. Soileau, 67 F.2d 259 (5th Cir. 1933).


3
Haley also argues that the United States District Court for the Eastern District of Virginia had no jurisdiction over the assault charge.  The jurisdiction of this court, however, was upheld under similar circumstances in United States v. Smith, 398 F.2d 595 (4th Cir. 1968).


4
Affirmed.